DISSENTING OPINION OF
JUDD, C.J.
While I agree with the majority of the Court that the jury should have been instructed to find whether the evidence showed that the plaintiff’s-undertakings in the contract between the parties were in fact executed by plaintiff to the satisfaction of the defendant, and not, as charged by the Court, that it was for the jury to determine whether the work was done by plaintiff in “a good and workmanlike manner,” and that if it was so done the defendant was bound to be satisfied with it, I do not think a new trial should be ordered.
The plaintiff had the burden upon him and put on evidence to show that he did the work contracted for in a “good and workmanlike manner,” as evidence to the jury that defendant was not in fact dissatisfied with plaintiff’s performance of the contract, but that defendant’s refusal to continue it, on the ground of dissatisfaction, was not bona fide; and on a new trial the same issue would go to the jury, to wit, whether plaintiff had performed his work properly as evidence as to whether the defendant was in fact satisfied with it. In my opinion the direction of the Court was harmless error.